Yesawich, Jr., J.,
dissents and votes to confirm in the following memorandum. Yesawich, Jr., J. (dissenting). I respectfully dissent. This case falls squarely within the language of section 632 (subd [b], par [2]) of the Tax Law which taxes “interest * * * from the disposition of intangible personal property” to the extent that the property was used in a “business, trade, profession, or occupation carried on in this state”. Surely a New York Stock Exchange seat producing income over a 35-year period which increases in value during that time by more than $400,000 is intangible New York property employed in “a business, trade or profession”. The majority’s extension of Matter of Epstein v State Tax Comm. (89 AD2d 256) beyond the mortgage context to the very different facts presented here effectively rewrites section 632 (subd [b], par [2]) to exclude taxation of any interest generated by the sale of property of this nature, as long as that interest is paid pursuant to the terms of an installment note or like instrument. This result is contrary to the statute’s language which explicitly charges that interest created by the sale of such New York property is to be taxed. Engaging in the fiction that it is the note and not the underlying transaction which creates the income will simply invite the artificial structuring of transactions so as to maximize the tax-free interest component. The interpretation given the statute by the Tax Commission is eminently rational. We are obliged to respect it. Accordingly, I would confirm the Tax Commission’s determination.